DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17 are rejected in the Instant Application.


Election/Restrictions
Pursuant to Applicant’s Election (712/2022), Claims 18-20 are withdrawn from consideration.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/786781 filed 12/31/2018.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and judgement without significantly more. The claim(s) recite(s) “receive a patient data set…” and “access a plurality of data sets for a plurality of medical facilities…” which are observations about the context of a person and medical facilities. The claims further recite “apply a [machine learning] model to match the patient data set with at least one of the plurality of medical facility data sets…” and “determine, based on the application of the model, one or more likelihoods of acceptance associated with each match,” which is a judgement. This judicial exception is not integrated into a practical application because the claims merely command that an otherwise mental step of guiding a patient to an appropriate medical facility that was previously done in one’s head be performed on a computer using the field of artificial intelligence. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional features are either conventional computer features (processor, memory, database, etc.) or are insignificant post-solution activity (“output the at least one match…”).
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3-4, 16-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "similar patients" in claim 3 is a relative term which renders the claim indefinite.  The term "similar patients" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The relative nature of the term can be removed by striking the word similar, which Examiner believes would still maintain the thrust of the feature.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rai (US Pub. 2020/0066397) in view of Coulter (US Pub. 2017/0235898).
With respect to Claim 1, Rai teaches a machine learning system for determining one or more appropriate treatment facilities for patient placement, comprising: at least one memory storing instructions; and at least one processor configured to execute the instructions to perform operations comprising: (paras. 47-48; machine learning system includes computer with memory and processor. System runs a patient placement prioritization module.)
receive a patient data set comprising patient attributes and patient location metrics; (paras. 58-60; patient placement module receives requests for patient placement. The requests include information identifying the patient, a current state/condition of the patient, historical health information for the patient and the patient’s current location. See also Coulter, para. 115-117; patient’s current location based on GPS)
the plurality of data sets comprising facility capacity metrics, (para. 61; system uses real-time state data of facilities, including occupancy and bed status.)
and facility capabilities for each of the plurality of medical facilities; (para. 63; real-time state data includes medical equipment and supplies available. See also Coulter, para. 115-119; system compares triage information to capabilities of medical facilities.)
apply a model to match the patient data set with at least one of the plurality of medical facility data sets based on at least one of the patient attributes and patient location metrics and at least one of the facility capacity metrics, facility location metrics, and facility capabilities; (para. 66; Patient placement prioritization module uses request and associated attributes of request (such as patient location) and compares them to real-time state data regarding the current context of the healthcare facility to prioritize requests and recommend beds based on the ranked priority. See also Coulter, para. 115-119; system compares patient triage information and location to facility capabilities and location to identify facilities in the vicinity that can treat the patient.)
output the at least one match with the associated likelihoods to a user device. (para. 66; recommended assignments are output. Para. 124; output is rendered as a display. See also Coulter, para. 39, 122; output of suggestion of facility to go to is displayed on client/EMT device.)
But Rai does not explicitly teach facility location metrics.
Coulter, however, does teach access a plurality of data sets for a plurality of medical facilities, (paras. 112-122; real-time information from one or more participating medical facilities is used to guide EMT to facility. See also Rai, para. 59; different medical units of a facility may have disparate systems.)
facility location metrics, (para. 115-119; system compares patient location to facility location to identify facilities in the vicinity that can treat the patient.)
determine, based on the application of the model, one or more likelihoods of acceptance associated with each match; (para. 82; machine learning is used to classify patients for admission, transfer, or discharge. paras. 54, 112-122; patient triage data is compared to facility context to determine likelihood of admission. See also Rai, paras. 154-159; forecasting component which probabilistically predicts capacity and future contextual information which are factored into prioritization scores. Thus the priority ranking that occurs is a predictive likelihood of acceptance.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Rai with the facility location metrics in order to improve patient outcomes by considering the travel distance to a facility in the care of the patient.

With respect to Claim 2, modified Rai teaches the machine learning system of claim 1, and Rai also teaches wherein the plurality of data sets for medical facilities further comprise prior entries of similar patients. (para. 53-55, 67, 102; historical data including historical patient records data which is used to train the machine learning analysis. Patient prioritization information is added to the historical data to update prioritization modules.)

With respect to Claim 3, modified Rai teaches the machine learning system of claim 2, and Rai also teaches wherein the prior entries of similar patients are utilized to continuously improve the machine learning system by updating the likelihoods of acceptance. (para. 53-55, 67, 102; historical data including historical patient records data which is used to train the machine learning analysis. Patient prioritization information is added to the historical data to update prioritization modules.)

With respect to Claim 4, modified Rai teaches the machine learning system of claim 1, and Rai also teaches wherein the patient data set further comprises patient weight, (Examiner takes official notice of patient weight and it would have been obvious to one of ordinary skill prior to the effective filing date to include these vitals as part of the patient data to diagnose and determine the urgency of a patient’s need and direct them to the appropriate facility.)
patient illness history, (para. 60; request includes electronic health record that has historical health information for patient. See also Coulter, para. 115; patient’s medical history.)
and patient service requested. (para. 59; requests include associated medical service. See also Coulter, para. 115; patient’s symptoms.)

With respect to Claim 5, modified Rai teaches the machine learning system of claim 1, and Coulter also teaches wherein the patient data set further comprises systolic blood pressure, diastolic blood pressure, heart rate, heart rhythm, respiratory rate, patient temperature, and pulse oximetry. (para. 116; expanded triage information for selecting a facility includes current vital signs. para. 20; Vital signs include patient heart rate, respiratory rate, temperature, blood pressure. Para. 21; EKG, which suggests heart rhythm. Examiner asserts that blood pressure suggests systolic and diastolic blood pressure. Further, Examiner asserts that enhanced triage information including current vitals suggests all of these features. Even if it does not, Examiner takes official notice of systolic and diastolic blood pressure, heart rhythm, and pulse oximetry and it would have been obvious to one of ordinary skill prior to the effective filing date to include these vitals as part of the patient data to diagnose and determine the urgency of a patient’s need and direct them to the appropriate facility.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 6, modified Rai teaches the machine learning system of claim 1, and Rai also teaches wherein the model is a neural network. (para. 68; system can be a neural network.)

With respect to Claim 7, modified Rai teaches the machine learning system of claim 1, and Rai also teaches wherein at least two of the medical facility data sets are clustered by computing similarity between the at least two medical facility data sets and the patient data set as features to the clustering algorithms. (paras. 72-75; clustering component clusters requests that vary for medical facilities. For example, system determines historical performance to a particular speciality unit. See also Coulter paras. 115-122; system matches need profile of patient with facility capabilities to find match.Therefore, it would have been obvious to one of ordinary skill prior to the effective filing date to perform clustering across medical facilities to infer the outcome for a given patient at a given facility by analyzing outcomes of similar historic patients at each facility.)

With respect to Claim 8, modified Rai teaches the machine learning system of claim 1, and Rai also teaches wherein at least at least one of the patient attributes and patient location metrics and at least one of the facility capacity metrics, facility location metrics, and facility capabilities are assigned weight with the amount of data that represents such cases. (paras. 93, 97-99; system weights parameters to place patients.)

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Rai also teaches storing, in a database, (para. 114; medical facility data store and historical data, which are databases.)
and displaying the at least one match with the associated likelihoods to a user device. (para. 66; recommended assignments are output. Para. 124; output is rendered as a display. See also Coulter, para. 39, 122; output of suggestion of facility to go to is displayed on client/EMT device.)

With respect to Claim 10, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, modified Rai teaches the method of claim 9, and Rai also teaches further comprising: calculating the facility capacity metrics based on a total number of available beds, a total number of occupied beds, and a total number of patients. (para. 61; occupancy information includes occupancy level of beds, number of patients, available beds, unavailable beds, and beds needing repair or cleaning.)

With respect to Claim 12, modified Rai teaches the method of claim 9, and Rai also teaches wherein the displaying at least one match includes converting the at least one match to a data serialized format configured for use in a graphical user interface generator. (para. 134; data is presented using a web browser, which suggests a data serialized format configured for use in a graphical user interface generator. Regardless, Examiner takes official notice of XML and it would have been obvious to one of ordinary skill prior to the effective filing date to convert the data to XML in order to allow for standardization and interoperability by allowing web access to the data.

With respect to Claim 13, modified Rai teaches the method of claim 9, and Rai also teaches wherein the displaying at least one match includes rendering a Graphical User Interface (GUI) reflecting the at least one match. (Figs. 13-23, para. 135; GUI for displaying prioritization score and recommending outcome. See also Coulter, paras. 39, 122; display of match.)

With respect to Claim 14, it is substantially similar to Claim 4 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 16, it is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 17, it is substantially similar to Claim 3 and is rejected in the same manner, the same art and reasoning applying.


Remarks
	Following an intraoffice transfer the undersigned takes over examination of this application and is now the Examiner of record. Pursuant to election on Examiner Palavecino’s restriction requirement the remaining claims are all directed to a machine learning system which helps to place patients into disparate medical facilities. Applicant acknowledges that the act was previously performed by a human (see Spec, para. 3). Thus the claims are appropriately described as using a processor performing machine learning as a stand-in for the human mental processes of observation and judgement that lead to the placement of a patient. Consequently, Examiner makes a 101 judicial exception rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449